

117 HCON 26 IH: Supporting the goals and ideals of International Transgender Day of Visibility.
U.S. House of Representatives
2021-03-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. CON. RES. 26IN THE HOUSE OF REPRESENTATIVESMarch 29, 2021Ms. Wexton (for herself, Ms. Newman, Ms. Jayapal, Ms. Titus, Mrs. Carolyn B. Maloney of New York, Mr. Grijalva, Mr. Moulton, Mr. Pocan, Ms. Norton, Mr. Pappas, Ms. Scanlon, Mr. Lowenthal, Mr. Cicilline, Mr. Takano, and Mr. Sean Patrick Maloney of New York) submitted the following concurrent resolution; which was referred to the Committee on the JudiciaryCONCURRENT RESOLUTIONSupporting the goals and ideals of International Transgender Day of Visibility.Whereas the International Day of Visibility was begun in 2009 to honor the achievements and contributions of the transgender community;Whereas the International Transgender Day of Visibility is designed to be encompassing of a large community of people, including people who identify as nonbinary and gender nonconforming;Whereas International Transgender Day of Visibility is a time to celebrate transgender, nonbinary, and gender nonconforming people around the world, and to recognize the bravery it takes to live openly and authentically;Whereas International Transgender Day of Visibility is also a time to raise awareness of the discrimination and violence that the transgender community still faces, which make it difficult and even unsafe for many transgender people to be visible;Whereas the transgender community has suffered disproportionately in many ways, including by workplace and educational discrimination and being subject to violence, and these forms of oppression are exacerbated for trans­gen­der people of color, people with limited resources, immigrants, and people living with disabilities;Whereas the transgender community has made it clear that it will not be erased and must be accorded all of the rights and opportunities made available to all;Whereas transgender, nonbinary, and gender nonconforming people continue to bravely tell their stories and push for full equity under the law;Whereas the civil rights struggle has been strengthened and inspired by the leadership of the transgender community;Whereas six transgender candidates were elected to State office in the 2020 general election, increasing to seven the total number of transgender-elected officials in State legislatures;Whereas voters in the State of Delaware elected the Nation’s first openly transgender State senator;Whereas the first openly transgender Federal official was confirmed by the United States Senate and is the highest ranking openly transgender Federal Government official in United States history;Whereas the first transgender teen testified before the United States Senate;Whereas the first openly transgender person was elected student government president at a major university;Whereas more transgender people are gracing the covers of magazines to raise awareness of their gender identity and the importance of living authentically;Whereas transgender people have created culture and history as artists, musicians, healers, workers, and organizers; andWhereas International Transgender Day of Visibility is a time to celebrate the transgender community around the world: Now, therefore, be itThat Congress—(1)supports the goals and ideals of the International Transgender Day of Visibility;(2)encourages the people of the United States to observe the International Transgender Day of Visibility with appropriate ceremonies, programs, and activities;(3)celebrates the accomplishments and leadership of transgender, nonbinary, and gender nonconforming people; and(4)recognizes the bravery of the transgender community as it fights for equal dignity and respect.